DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in the claims, the description of "a computer program on a computer, wherein the computer program has a program code means" while embodying functional descriptive materials, without indication of otherwise both in specification and the claim is a sequence of instructions merely capable of being executed by a computer machine to realize its functionality, it is not a process, nor a device, cannot be embodied in a machine without a non-transitory computer-readable medium. Therefore, it is suggested an amendment to the claims to recite: “A non-transitory computer-readable medium with a computer program tangibly stored thereon and the computer program has a program code means” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180183060 A1 SPAHR; Michael et al. (hereafter Spahr), and further in view of US 20190263665 A1 NEWMAN; Arnold L. et al. (hereafter Newman).
Regarding claim 1, Spahr discloses A method for producing granular solid particles, the method comprising: producing granular solid particles from at least one starting substance by a production process ([77],[121], wherein the isotropic graphitic composite particles constructed are in solid granular form); optically capturing the produced granular solid particles using an optical capturing system to produce data ([145], wherein image captured by QICPIC is the data and capturing image by camera is a optical-based procedure); determining at least one parametric quantity of the produced granular solid particles from the data ([82], [145], wherein from the images captured, the shape or morphologic information of the particle, as the parameter of particle are obtained, and the parameter of particle is the parametric quantity).
Spahr fails to disclose automatically influencing at least one parameter of the production process on the basis of the at least one parametric quantity, wherein the at least one parametric quantity is a grain size or a grain size distribution of the produced granular solid particles or a variable ascertained therefrom.
However, Newman teaches automatically influencing at least one parameter of the production process on the basis of the at least one parametric quantity ([24], [99], wherein process parameters are set by control program, a computer software according to characteristic of particle that is the parametric quantity), wherein the at least one parametric quantity is a grain size or a grain size distribution of the produced granular solid particles or a variable ascertained therefrom ([99], wherein diamond is grain).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing granular solid particles disclosed by Spahr to include the teaching in the same field of endeavor of Newman, in order to provide methods and apparatus for performing the combinatorial synthesis of the diamond unit cell and forming particulate masses therefrom, as identified by Newman. 
Regarding claim 6, Spahr discloses The method of claim 1, wherein the produced granular solid particles are produced from at least a first and a second starting substance, which differs from the first, and wherein the at least one parameter of the production process is selected from the group consisting of a mixing ratio between the first and the second starting substance, an addition of the first starting substance to the production process, and an addition of the second starting substance to the production process ([85], [117]).
Regarding claim 7, Spahr discloses The method of claim 1, wherein the produced granular solid particles are optically captured by at least one camera of the optical capturing system ([145]).
Regarding claim 8, Spahr discloses The method of claim 1, wherein the produced granular solid particles are illuminated by a light source of the optical capturing system during optical capturing using an incident-light method ([145]).
Regarding claim 9, Spahr discloses A device for producing granular solid particles by the method of claim 1, the device ([75])comprising: at least one first starting substance feed device, at least one processing device for processing the at least one starting substance ([77], [121]), and at least one optical capturing system which is configured for optically capturing the produced granular solid particles produced emerging from the processing device ([145]), and Newman teaches at least one control device which is configured to control at least one parameter of the production process, the at least one parameter depending on at least one parametric quantity ascertained by the optical capturing system ([24], [99]).
Regarding claim 10, Newman teaches The device of claim 9, wherein the device has at least one second starting substance feed device for a second starting substance, wherein the at least one second starting substance feed device has a valve arrangement with a plurality of switchable valves arranged in parallel branches, and wherein the at least one second starting substance is fed to the processing device with varying quantities depending on the valve actuation of the valves ([73]).
Regarding claim 11, Newman teaches The device of claim 9, wherein the at least one first starting substance feed device has a valve arrangement with a plurality of switchable valves arranged in parallel branches, and wherein the at least one first starting substance is fed to the processing device with varying quantities depending on the valve actuation of the valves ([77]).
Regarding claim 12, Newman teaches The method of claim 1, wherein the method is carried out by executing a computer program on a computer, wherein the computer program has a program code means ([92]).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahr, in view of Newman, and further in view of US 20110138581 A1 Kobari.
Regarding claim 2, Kobari teaches The method of claim 1, further comprising: specifying a target value for the at least one parametric quantity; and producing additional particles by a feedback control of the production process after the influencing, wherein the additional particles have a parametric quantity that substantially corresponds to the target value ([13], [120).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Spahr, Newman and Kobari before him/her, to modify the method for producing granular solid particles disclosed by Spahr to include the teaching in the same field of endeavor of Newman and Kobari, in order to provide methods and apparatus for performing the combinatorial synthesis of the diamond unit cell and forming particulate masses therefrom, as identified by Newman, and a crystallization method and a crystallization apparatus for generating a crystal products having a narrow particle size distribution width and a predetermined particle size, as identified by Kobari.
Regarding claim 3, Kobari teaches The method of claim 2, wherein the feedback control is carried out at least by means of a primary feedback control parameter, and wherein the primary feedback control parameter is the grain size or the grain size distribution of the produced granular solid particles or a variable ascertained therefrom ([120]).
Regarding claim 4, Kobari teaches The method of claim 2, wherein the feedback control is carried out at least by means of a primary feedback control parameter and a secondary feedback control parameter, wherein the primary feedback control parameter has priority over the secondary feedback control parameter ([120]).
Regarding claim 5, Kobari teaches The method of claim 4, wherein the secondary feedback control parameter is at least one selected from the group consisting of a number of particles, a temporal change in a number of particles per unit time, and a variable ascertained therefrom ([120]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120053254 A1, US 8805586 B2, US 20200348274 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/              Primary Examiner, Art Unit 2487